Citation Nr: 0921510	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  95-24 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967, and from November 1990 to May 1991.  He also had Army 
National Guard service for various other periods of time from 
the early 1970s to 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in February 2007.  
At that time, the Veteran's claim of entitlement to service 
connection for right ear hearing loss was reopened and 
remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a statement dated in March 2007, the Veteran raised the 
issue of entitlement to a clothing allowance for 2004, 2005, 
and 2006.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right ear hearing 
loss.

2.  There is no competent medical evidence associating the 
Veteran's current right ear hearing loss with any reported 
loud noise exposure in service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted numerous private 
treatment records, including records from Dr. B.G., Memorial 
Medical Center, Marshfield Clinic/St. Joseph's Hospital, 
Miracle Ear, and Neillsville Clinic, and was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in May 1967, 
December 1976, April 1991, April 1995, November 1995, June 
2003, March 2005, and November 2008.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

Although the Board has reviewed in detail the six volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The Veteran seeks entitlement to service connection for right 
ear hearing loss.  The Veteran contends that his current 
right ear hearing loss is due to his exposure to loud noise 
in service, including the noise of combat in the Republic of 
Vietnam.  The Veteran argues that service connection should 
be granted, in part, due to his being assigned a hearing 
profile while on active duty in the National Guard.

The Veteran's service treatment records reveal no complaint 
of right ear hearing loss.  The Veteran's service treatment 
records reveal that the Veteran's hearing was tested in April 
1991.  Audiological tested revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
25

The Veteran was provided with a hearing loss profile of H-2 
and was noted to be routinely exposed to hazardous noise.

In May 1967 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding bilateral hearing loss.  
After examination, the Veteran was diagnosed with left ear 
hearing loss due to acoustic trauma.  The examiner did not 
find any right ear hearing loss and did not render any 
opinion regarding the Veteran's right ear.

In December 1976, the Veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
0

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The examiner did not render an 
opinion regarding the etiology of any right ear hearing loss 
found.

In April 1995, the Veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner did not render an 
opinion regarding the etiology of any right ear hearing loss 
found.

In November 1995, the Veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
25

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  The examiner did not render an 
opinion regarding the etiology of any right ear hearing loss 
found.

The Veteran has submitted a private audiological examination 
from Valley Forge General Hospital, dated in March 1967 and 
an undated private audiological examination from Miracle Ear.  
However, the Board finds that it may not use the results from 
these tests when evaluating the Veteran's auditory impairment 
because the graphs were not accompanied by numerical results.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Furthermore, while speech 
recognition results were provided with the results of the 
Miracle Ear testing, it is unclear whether the results comply 
with 38 C.F.R. § 4.85(a) and, therefore, cannot be 
considered.

In June 2003, the Veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
-
65

Speech audiometry revealed speech recognition ability of 25 
percent in the right ear.

The examiner noted that throughout the Veteran's service 
career his right ear hearing remained within normal limits.  
The examiner stated that the Veteran's pure tone response 
were very inconsistent and they did not improve after 
counseling the Veteran to provide accurate responses.  The 
examination was aborted and the results were returned to the 
RO.  The examiner noted that the Veteran's hearing loss was 
not consistent with noise induced hearing loss and that the 
results obtained from testing were suspicious due to the lack 
of consistency.

In an unrelated VA C&P examination report, dated in February 
2004, the Veteran was reported to have worked in a sawmill 
for 24 years.

In March 2005, the Veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
30
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner did not render an 
opinion regarding the etiology of any right ear hearing loss 
found.

In November 2008, the Veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
45
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner diagnosed the Veteran 
with hearing loss and rendered the opinion that the Veteran's 
right ear hearing loss was not due to noise exposure in the 
military based upon the Veteran's normal right ear hearing 
upon examination in 1995 and the Veteran's indicated 
retirement from the military in September 1993. 

In light of the evidence, the Board finds that entitlement to 
service connection for right ear hearing loss is not 
warranted.  The Board acknowledges that the Veteran currently 
has a right ear hearing loss disability pursuant to 38 C.F.R. 
§ 3.385, that in April 1991, while the Veteran was on active 
duty, the Veteran was assigned a hearing profile, and that 
upon examination in April 1991 prior to separation from the 
active duty, the Veteran was noted to have stable hearing 
loss since the 1970's.  However, the Veteran's service 
treatment records do not reveal any complaint of any right 
ear hearing loss, there is no indication that the hearing 
profile was for the Veteran's right ear, and there is no 
competent medical evidence associating the Veteran's current 
right ear hearing loss with the Veteran's reported loud noise 
exposure in service.  In November 2008, the Veteran was 
afforded a VA C&P examination.  After examination, the 
examiner diagnosed the Veteran with hearing loss.  However, 
the examiner noted that the Veteran reported that the 
Veteran's hearing had been normal throughout his period of 
active duty and that upon examination in 1995, two years 
after the Veteran's retirement from military service, the 
Veteran's right ear did not demonstrate any hearing loss.  
Therefore, the examiner rendered the opinion that the 
Veteran's right ear hearing loss was not due to the Veterans 
reported exposure to loud noise in service.  As such, the 
preponderance of the evidence is against a finding that the 
Veteran's right ear hearing loss is related to the Veteran's 
military service and entitlement to service connection for 
right ear hearing loss must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for right ear hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


